Title: John Steele to Thomas Jefferson, 3 July 1819
From: Steele, John
To: Jefferson, Thomas


          
            Dear Sir
            Collectors office Philada July 3d 1819
          
          The box of seeds forwarded by Mr Beasley from Havre, by the Brig John Burguin, I have agreeably to your instructions, of the 25 May, delivered to the Son of Mr McMahon—I have since recieved from Mr Cathelan at Marseilles a Basket of Maccaroni and a small box of Raisins, by the Scr Gleaner, for your use, which I have shipped on board the Schooner Hamlet, bound to Richmond, addressed to Mr Gibson of that place, with request to have them forwarded to you—As the ship owner would not charge freight, there is no expence in this case but $1–92 duty which I have paid, and which balance due you on last occasion of $1–42 and I think a small balance at an earlier day, which I do not precisely recollect will abundantly cancel
          
            I am with great esteem & respect yours
            Jno Steele
          
        